Citation Nr: 1610425	
Decision Date: 03/15/16    Archive Date: 03/22/16

DOCKET NO.  14-05 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for right shoulder tendonitis with history of chronic impingement syndrome, status-post open subacromial decompression (hereinafter a "right shoulder disability") prior to November 3, 2015.

2.  Entitlement to a rating in excess of 20 percent for a right shoulder disability effective November 3, 2015.

3.  Entitlement to a compensable rating for scarring.  


ATTORNEY FOR THE BOARD

C. Valvardi, Associate Counsel




INTRODUCTION

The Veteran served on active duty from May 1978 to September 2001.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied an increase in disability rating for a service-connected right shoulder disability.  In a Statement of the Case issued in October 2013, the RO noted that in addition to the Veteran's musculoskeletal symptoms, it also considered, but ultimately denied, an additional compensable rating based on the scarring associated with the Veteran's shoulder disability.  The issue of compensation for scarring as a service-connected residual of open subacromial decompression surgery remains on appeal.

After finding the medical evidence in the record to be inadequate for rating purposes, the Board remanded the claim in June 2015 to obtain an additional VA examination.  38 C.F.R. §§ 3.327, 4.2.  A new examination was afforded to the Veteran, and the Appeals Management Center (AMC) readjudicated the claim.  A 20 percent disability rating effective November 3, 2015 was granted by the AMC for impingement syndrome of the right shoulder.  A Supplemental Statement of the Case was issued in December 2015.  

Although the AMC increased the Veteran's right shoulder disability rating during the pendency of the appeal, the Veteran is presumed to be seeking the maximum benefit available unless he expressly indicates otherwise.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  As the Veteran did not explicitly withdraw the increased rating claim, it remains on appeal.


FINDINGS OF FACT

1.  Because the Veteran is right hand dominant, his right shoulder is a major musculoskeletal group for rating purposes. 

2.  Effective October 25, 2010, considering the Veteran's pain on movement, and corresponding functional impairment upon continued use and during flare-ups, the Veteran's right shoulder disability picture most closely approximated a limitation of motion of his right arm at shoulder level. 

3.  Effective January 25, 2012, considering the Veteran's pain on movement, and corresponding functional impairment upon continued use and during flare-ups, the Veteran's right shoulder disability picture most closely approximated a limitation of motion of his right arm to 25 degrees from his side.

4.  Scarring related to the Veteran's right shoulder disability has not been unstable or painful during the appeal period.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but no higher, for a right shoulder disability effective October 25, 2010 have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203 (2015).

2.  The criteria for a disability rating of 40 percent, but no higher, for a right shoulder disability effective January 25, 2012 have been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.40, 4.45, 4.59, 4.69, 4.71, 4.71a, Diagnostic Codes 5003, 5024, 5200-5203.

3.  For the entire period on appeal, the criteria for a compensable rating for scarring related to a right shoulder disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.3, 4.7, 4.118, Diagnostic Codes 7800-7805.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits under 38 U.S.C.A. §§ 5103 and 5103A, and 38 C.F.R. § 3.159.  Notice was provided to the Veteran in a November 2011 letter explaining the evidence required for an increased evaluation, and how VA considers such evidence in determining disability ratings.

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All relevant facts have been properly developed, and all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's available service treatment records, VA treatment records, private treatment records, and lay statements have been obtained.

Additionally, the medical examinations of record are adequate.  In the VA examination reports dated December 2011 and November 2015, VA examiners used their expertise to draw conclusions from the totality of the evidence.  Their reports discussed the medical and lay evidence of record sufficiently to render complete opinions and rationales.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105 (2012); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The Veteran contended in his May 2012 notice of disagreement (NOD) that the observations and opinions provided in the December 2011 VA examination report did not accurately reflect the painful motion demonstrated by the Veteran during the examination.  Due to the inconsistencies among the December 2011 VA examination report, the Veteran's contentions, and a private orthopedist's report provided in January 2012, this claim was remanded by the Board for additional development in June 2015.  There has been substantial, if not full, compliance with the Board's remand directives, insofar as VA obtained an adequate medical opinion following an additional examination in November 2015.  D'Aries v. Peake, 22 Vet. App. 97 (2008); Stegall v. West, 11 Vet. App. 268 (1998).

Since the AMC's readjudication of the claim, the Veteran has not identified any outstanding evidence that the VA should obtain on his behalf, nor has he discussed any additional symptoms or reported any worsening of his current symptoms.  The Board finds that all reasonable efforts were made by VA to obtain the evidence necessary to substantiate the claim and no further assistance in developing evidence is required.  Therefore, the increased rating claim is suitable for adjudication.

II.  Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment of earning capacity.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  The Board can choose the Diagnostic Code (DC) to apply, so long as it is supported by reasons and bases as well as the evidence.  Butts v. Brown, 5 Vet. App. 532 (1993).

Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of a Veteran working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.

Separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-27   (1999).

Increased ratings shall become effective on the earliest date that it is factually ascertainable that an increase in disability had occurred, if a claim is received within one year from such date; otherwise, the effective date shall be the date of receipt of the claim.  38 C.F.R. § 3.400(o)(2).  As the Veteran's claim was received on October 25, 2011, the decision herein addresses relevant evidence dated October 25, 2010 and later.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

Painful motion is entitled to at least the minimum compensable rating.  Burton v. Shinseki, 25 Vet. App. 1, 3-5 (2011); 38 C.F.R. § 4.59.  However, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss but does not itself constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).  A functional loss may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Id.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  38 C.F.R. § 4.40.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  The United States Court of Appeals for Veterans Claims (Court) has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

Under the laws administered by VA, disabilities of the shoulder and arm are rated under 38 C.F.R. § 4.71a, DCs 5200 to 5203.  For rating purposes, these DCs distinguish between major, or dominant, and minor, or non-dominant, musculoskeletal groups.  Right- or left-handedness for the purpose of a major (dominant) rating will be determined by the evidence of record, or by testing upon VA examination.  Only one hand shall be considered dominant.  The injured hand, or the most severely injured hand, of an ambidextrous individual will be considered the dominant hand for rating purposes.  38 C.F.R. § 4.69.  Here, the VA examiners noted in the December 2011 and November 2015 reports that the Veteran's right hand was his dominant hand, so the Veteran's right shoulder is evaluated using the major ratings provided for that musculoskeletal group.

Disabilities from tendonitis with history of chronic impingement syndrome are rated under DC 5024 for tenosynovitis, which, in turn, is rated on the limitation of motion of the affected parts in the same way as DC 5003 (degenerative arthritis).  38 C.F.R. § 4.71a, DCs 5003, 5024.  Under DC 5003, limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003.  If the limitation of motion of the involved joint is noncompensable under the appropriate diagnostic codes, a minimum rating of 10 percent is still warranted, to be combined, not added, under diagnostic code 5003.  In the absence of limitation of motion, X-ray evidence of the involvement of two or more major joints or two or more minor joint groups  warrants a 10 percent rating, and X-ray evidence of the involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations, warrants a 20 percent rating.  For the purposes of DC 5003, the shoulder is considered a major joint.  38 C.F.R. § 4.45(f).
 
In this case, the affected parts, for the purposes of DC 5003, are the shoulder and arm, which are rated under DCs 5200 through 5203.  DC 5200 applies where there is ankylosis of the scapulohumeral articulation; DC 5202 applies where there is impairment of the humerus, such as malunion, recurrent dislocation, fibrous union, or nonunion; and DC 5203 applies where there is impairment of the clavicle or scapula, such as malunion, nonunion, or dislocation.  38 C.F.R. § 4.71a.

DC 5201 provides ratings for limitation of motion of the arm.  For limitation of motion of the dominant arm, a 20 percent rating is warranted for motion limited at shoulder level, a 30 percent rating is warranted for motion limited to midway between the side and shoulder level, and the highest possible rating of 40 percent is warranted for motion limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201.

Disabilities from scars are rated under DC 7800 through 7805.  DC 7800 applies to scars of the head, face, or neck; DC 7801 applies to deep and nonlinear scars at least 39 square centimeters in area; DC 7802 applies to superficial and nonlinear scars of 929 square centimeters or greater in area; and DC 7805 applies to other types of scars, including linear scars, and other effects of scars evaluated under diagnostic codes 7800 through 7804, where disabling effects were not considered in a rating provided under diagnostic codes 7800 through 7804, and must therefore be considered under another appropriate diagnostic code.  38 C.F.R. § 4.118.  

In this case, the Veteran's scar is currently rated under DC 7804.  For one or two scars that are unstable or painful, a 10 percent rating is warranted.  For three or four scars that are unstable or painful, a 20 percent rating is warranted.  For five or more scars that are unstable or painful, a 30 percent rating is warranted.  38 C.F.R. § 4.118, DC 7804.  Note (1) to DC 7804 defines an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

The Veteran was initially granted service connection for his right shoulder disability in an April 2002 rating decision.  The initial disability rating of 10 percent was based on objectively painful and limited motion of the shoulder without further showing of dislocation of the clavicle or scapula, nonunion of the clavicle or scapula with loose movement, or arm motion limited at the shoulder.

In his October 2011 claim, the Veteran requested that his right shoulder be reevaluated due to an increase in his disability.  Specifically, the Veteran stated that he had recently experienced a decline in the range of motion in his right shoulder, and was no longer able to lift above his head.  He stated that he experienced constant pain in his right shoulder, and that his range of motion was almost completely gone.  He also stated that lifting his right arm required assistance from his left hand. 

A VA examination was conducted in December 2011, during which the Veteran reported weakness, stiffness, tenderness, and constant pain.  He claimed to have experienced flare-ups which impacted the functioning of his shoulder, and reported the very limited movement in his shoulder as an overall functional impairment.  He also reported stiffness and pain in his neck as a result of his shoulder disability.

The VA examiner observed that the Veteran's right shoulder flexion ended at 180 degrees, and right shoulder abduction ended at 180 degrees, with no objective evidence of painful motion.  After the Veteran performed repetitive use testing with three repetitions on the right shoulder, his right shoulder flexion and abduction remained at 180 degrees.  The Hawkins' impingement test, empty-can test, external rotation test, lift-off subscapularis test, crank apprehension and relocation test, and cross-body abduction tests were all negative for the right shoulder.  There was no observed ankylosis of either glenohumeral articulation (i.e. shoulder joint).  

The December 2011 report of examination notes no limitation to the Veteran's range of motion, and documents no objective evidence of painful motion.  No change was made to the previously established diagnosis of tendonitis in the right shoulder with a history of chronic impingement syndrome.  The examiner reported the right shoulder condition as quiescent.  However, X-ray imaging of the shoulder revealed degenerative arthritis, which was diagnosed during this examination.  Additionally, narrowing was seen at the acromioclavicular and glenohumeral joints.  
The examiner opined that the Veteran's shoulder condition did not impact his ability to work.

The examiner also noted that the scar related to the Veteran's shoulder condition was not painful or unstable, and did not have a total area greater than 39 square centimeters.

In the Veteran's May 2012 NOD, he stated that during the December 2011 examination, the VA examiner informed him that he suspected the Veteran's rotator cuff to be torn, based on the Veteran's demonstrated motion and pain.  The Veteran did not feel that the opinions and observations provided in the examiner's report accurately reflected the observations he relayed to the Veteran during the examination.

The Veteran sought private treatment and obtained a report from an orthopedist in February 2012.  The private orthopedist noted that the Veteran experienced sharp pain with any movement of his right arm beyond just resting at his side, with pain levels ranging from 4 to 10 out of 10.  The Veteran required assistance from his left upper extremity to raise his right arm overhead.  The orthopedist's observations included that the Veteran had experienced a rotator cuff sprain or strain, as well as shoulder impingement.  The active range of motion of the Veteran's right shoulder was limited to 76 degrees of flexion and 35 degrees of abduction.  The passive range of motion was 136 degrees of flexion and 88 degrees of abduction.  The orthopedist noted that the Veteran was having pain with abduction, and weakness in his shoulder.  The private orthopedist noted that the Veteran used a computer at work, and that his right shoulder condition was not really impacting his job performance.  The Veteran reported that he was frustrated because he could not exercise and had gained weight as a result.

Following remand by the Board, the Veteran was afforded another VA examination in November 2015.  The examiner opined that the Veteran's right shoulder condition had progressed, observing restricted range of motion with pain observed at the extremes.  On initial testing, the Veteran exhibited flexion of 60 degrees, abduction of 60 degrees, external rotation to 45 degrees, and internal rotation to 75 degrees.  The range of motion of the right shoulder was assessed as abnormal.  

The Veteran was capable of repetitive use testing, but repetitive use did not cause additional functional loss or restricted range of motion after three repetitions, or repetitive use over time.

The strength of the right shoulder on forward flexion and forward abduction were both assessed to be only 4 out of 5, and a general reduction in muscle strength was noted.  No ankylosis was observed.  The Veteran was diagnosed with a rotator cuff condition based on a positive Hawkins' impingement test, which showed pain on internal rotation with the elbow bent, and a positive external rotation/infraspinatus strength test, which showed weakness when the Veteran externally rotated his right arm while holding it at his side with his elbow bent.  The examiner checked for, but did not observe, any shoulder instability, dislocation, or labral pathology; clavicle, scapula, acromioclavicular joint, or sternoclavicular joint conditions; or humerus conditions or impairments.

The VA examiner noted that the Veteran had a scar related to his right shoulder condition, but indicated that the scar was not painful or unstable, and did not have a total area equal to or greater than 39 square centimeters.

The report of examination indicated that the Veteran's right shoulder condition impacted his ability to perform some types of occupational tasks.  It was noted that the Veteran worked as a special projects advisor, managing teams, and that his right shoulder condition made it more difficult to use a computer as required for his work.

Period Prior to January 25, 2012

Painful motion has been raised by the Veteran and reasonably raised by the record, so the Board must consider the provisions of 38 C.F.R. § 4.59.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Board finds that the Veteran is competent to report pain occurring in his shoulder when moving his arm, and does not call into question the credibility of the Veteran's consistent complaints, which are supported elsewhere in the record by objective evidence of observed painful motion and observed causes of pain in his shoulder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  Weighing his reports against the other evidence, the Board also finds the Veteran's statements regarding his pain to be highly probative.   

Aside from the Veteran's own complaints, evidence of painful motion also includes the observations of those who examined him.  The Veteran reported that the VA examiner in December 2011 observed painful motion, despite the examiner's report to the contrary.  The private orthopedist noted pain with abduction of the right shoulder in January 2012, and recorded that the Veteran's pain ranged as low as 4 and as high as 10 on the pain scale.  The VA examiner in November 2015 also observed pain at the ends of the Veteran's range of motion.  

Functional loss caused by pain is rated at the same level as if the functional loss were caused by other objective manifestations.  The Board is mindful that mere limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  However, in this case, the Veteran's functional loss was not manifested by painful motion alone, but by other objective manifestations, including decreased excursion, less movement than normal, and weakened movement.  See 38 C.F.R. §§ 4.40, 4.45.  The Veteran credibly and competently claimed that he experienced a decline in his range of motion, and the private orthopedist's report and November 2015 VA examination also recorded a decrease in the active and passive range of motion of on flexion and abduction.  The private orthopedist noted weakness in the right shoulder and observed that the Veteran used his left arm to assist when lifting his right arm overhead.  The November 2015 examiner's report noted a reduction in muscle strength on forward flexion and abduction.  Additionally, imaging conducted on the Veteran's shoulder showed narrowing joints in the shoulder, degenerative conditions, and tearing of the supraspinatus.  These observable, objective signs are consistent with reports of limited motion.

The evidence of record supports a finding that the range of motion of the Veteran's right arm was limited at shoulder level, warranting a 20 percent rating, prior to the private orthopedist's observations in January 2012.  In his October 2011 claim, the Veteran complained of pain when lifting his shoulder above his head.  He experienced constant pain, and reported that his range of motion was almost completely gone, stating that lifting his right arm required assistance from his left hand.  He credibly and competently reported that the motion of his arm was limited by a torn rotator cuff during his December 2011 VA examination.  He also reported weakness, stiffness, tenderness, and constant pain, and complained of flare-ups which impacted the functioning of his shoulder.  These signs and symptoms, competently and credibly reported by the Veteran, more closely approximate an arm that is limited to movement at shoulder height than an arm which, though painful, retains full functioning through the entire range of motion, as would be indicated by the lower 10 percent rating.  See 38 C.F.R. §§ 4.7, 4.71a.  

The December 2011 VA examination report did not include objective findings that the Veteran's range of motion was limited.  However, the Board does not find this examination report to be probative for purposes of determining the limitations on the Veteran's range of motion.  Though the VA examiner's report did not provide for the record any observations of painful motion, the Veteran later submitted a credible and competent statement to the contrary which was, in turn, supported by the clinical findings in both the private orthopedist's January 2012 report and the November 2015 VA examination report.  On weighing the evidence, the Board does not find the December 2011 examiner's observations or opinion probative in assessing the actual limitations to the range of motion of the Veteran's right shoulder due to pain.

The next higher rating under DC 5201 of 30 percent is warranted only if the Veteran's range of motion was limited to midway between the side and shoulder level.  The most probative competent and credible evidence of record does not support such a finding prior to January 2012.  Before that time, the Veteran reported that it was painful to lift his shoulder above his head, not just from or near his side.  Though he also reported that his entire range of motion was almost completely gone, such an assertion does not provide the same level of specificity for the Board to determine what range of motion this designates.  The December 2011 VA examination report, though not highly probative for reasons discussed above, did not contain any reports of the Veteran or objective observations of the examiner that would support a finding that the Veteran's range of motion was limited to midway between side and shoulder level.  For these reasons, the evidence does not support a finding that the Veteran's disability warranted the next higher rating of 30 percent under DC 5201 prior to January 2012.

The Board is also mindful of other diagnostic codes relating to the shoulder under which a higher rating may be warranted.  Under DC 5200, the minimum 30 percent rating would be warranted if the Veteran experienced ankylosis of the scapulohumeral articulation.  Under DC 5202, the next higher rating of 30 percent would be warranted for malunion of the humerus with marked deformity, or recurrent dislocation of the humerus at the scapulohumeral joint with frequent episodes and guarding of all arm movements.  38 C.F.R. § 4.71a.  The record does not provide evidence that the Veteran exhibited any of these manifestations.  It is also noted that consideration under DC 5203 could not result in a higher rating because the highest rating assignable under that DC is 20 percent.

Period Since January 25, 2012

In January 2012, the private orthopedist measured the exact range of motion on abduction to be limited to 35 degrees from the Veteran's side during an active range of motion test.  This range of motion closely approximates a limitation to 25 degrees from the Veteran's side, and therefore warrants the maximum 40 percent rating in accordance with the rating schedule for limited motion in the dominant shoulder and arm.  38 C.F.R. § 4.71a, DC 5201.  It was observed that the Veteran's right shoulder flexion was as high as 60 degrees, but the Board resolves the question of the limits of the Veteran's range of motion in terms of the disability picture that more nearly approximates the higher evaluation.  38 C.F.R. § 4.7; see also Mariano v. Principi, 17 Vet. App. 305, 317 (2003) (concluding that, in determining whether DC 5201 requires limitation of both abduction and flexion, or limitation in only one of these two planes, it is preferable for the Secretary to undertake initial consideration of whether DC 5201 must be construed to adopt the less restrictive interpretation).  

The Board also takes into account that the Veteran has complained of sharp pain involved in any movement of his right arm beyond just resting at his side, and that the observed pain and weakness in the affected extremity tend to further limit his range of motion upon repeated use and during flare-ups.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995) ("DC 5201 does not subsume 38 C.F.R. § 4.40, and . . . 38 C.F.R. § 4.14 does not forbid consideration of a higher rating based on a greater limitation of motion due to pain on use including during flare-ups.").  Because the Veteran experiences sharp pain throughout almost the entire range of motion of his right arm, i.e. any time his arm is moved beyond just resting at his side, he is experiencing a greater limitation due to pain than would be covered by a 30 percent compensability rating, which more closely approximates the ability to lift the arm repeatedly to 45 degrees without being functionally limited by pain.  The evidence would not comport with such a finding.

Under its obligations to apply the higher rating where a disability more nearly approximates those criteria, and to emphasize the limitation of activity imposed by the disabling condition, the Board finds that the limitations imposed on the motion of the Veteran's right shoulder warrant a disability rating of 40 percent, per DC 5201.  The evidence establishing the basic eligibility criteria for this rating was produced in the report of the private orthopedist dated January 25, 2012.  As this is the earliest date on which the required evidence was factually ascertainable, it is the appropriate effective date for the 40 percent rating.  38 C.F.R. § 3.400.

The Board acknowledges that the Veteran's disability may be considered under other DCs for potentially higher ratings effective January 25, 2012.  Under DC 5200, a 50 percent rating would be warranted if the Veteran experienced unfavorable ankylosis of the scapulohumeral articulation.  Under DC 5202, the next higher 50 percent rating would be warranted for a fibrous union of the humerus.  The record does not provide evidence that the Veteran exhibited any of these manifestations.  The Board also notes that consideration under DC 5203 could not result in a higher rating because the highest rating assignable under that DC is only 20 percent.

Scarring

The November 2015 VA examination report noted that the Veteran had a scar related to his right shoulder condition that measured 10 centimeters long and 0.5 centimeters wide.  However, the examiner indicated that the scar was not painful or unstable.  The December 2011 examination report likewise contained a note indicating that the Veteran's scar was not painful or unstable.  Without evidence to the contrary, the Board finds that the scar related to the Veteran's right shoulder condition does not warrant an increase to the minimum compensable rating of 10 percent under DC 7804.  See 38 C.F.R. § 4.118.

Likewise, the minimum compensable ratings under DCs 7800, 7801, 7802, and 7805 require either scars of the head, face or neck; deep or nonlinear scars at least 39 square centimeters in area; superficial nonlinear scars that are 929 square centimeters in area; or scars with disabling effects not considered under other scar DCs.  Id.  The Veteran's scar was observed to be less than 39 square centimeters during the December 2011 and November 2015 VA examinations.  No evidence of record supports a finding that would allow the assignment of a minimum rating under one of these alternate DCs.

Extraschedular Consideration

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating:  (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

The Board finds that the rating criteria contemplate the Veteran's right shoulder condition.  Specifically, the Veteran's service-connected right shoulder disability limits the range of motion of his right arm and is marked by a scar, both of which are manifestations contemplated in the rating criteria.  Indeed, the ratings assigned by the Board in this decision contemplate the Veteran's pain, weakness and limitation of motion, including during flare-ups.  See Thompson v. McDonald, No. 2015-7017, (Fed. Cir. Mar. 8, 2016); see also 38 C.F.R. § 4.40 (2015).  As such, the rating criteria are adequate to evaluate the Veteran's right shoulder disability, and referral for consideration of extraschedular rating is not warranted.



TDIU Consideration

The Court has held that entitlement to a total disability rating based on individual unemployability (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised when a Veteran (1) submits evidence of a medical disability, (2) makes a claim for the highest rating possible, and (3) submits evidence of unemployability.  Here, the Veteran has not submitted evidence of unemployability.  The Board is mindful that the November 2015 VA report of examination indicated that the Veteran's ability to use a computer, as required for his work, was impacted by his shoulder disability.  However, this does not rise to the level of showing that the Veteran is no longer able to secure or follow a substantially gainful occupation.  Moreover, in December 2011, the VA examiner opined that the Veteran's right shoulder condition did not impact his ability to work, as did the private orthopedist in January 2012.  As such, the Board does not consider entitlement to TDIU to be raised by the evidence of record.


ORDER

Entitlement to a disability rating of 20 percent for a right shoulder disability effective October 25, 2010 is granted.

Entitlement to a disability rating of 40 percent for a right shoulder disability effective January 25, 2012, is granted.

A compensable rating for scarring related to a right shoulder disability is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


